 

EXHIBIT 10.19

HealthStream, Inc.

Board of Directors

Compensation Committee

2018 Provider Solutions Cash Incentive Bonus Plan

For Business Segment Management

Overview:

Pursuant to the HealthStream, Inc. 2016 Omnibus Incentive Plan, the Compensation
Committee (the “Committee”) of the Board of Directors of HealthStream, Inc. (the
“Company”) hereby establishes this 2018 Provider Solutions Cash Incentive Bonus
Plan for the Company-Level Leadership Team and Directors (the “Plan”).  The Plan
is a cash-based, short-term incentive portion of the Company’s Provider
Solutions segment (the “Business Unit”) incentive compensation structure for
Company-level Vice Presidents, Associate Vice Presidents, and Directors who are
assigned to the Business Unit (“Management”) of the Business Unit.  The purpose
of the Plan is to specify appropriate opportunities to earn a cash bonus with
respect to the (i) Business Unit’s 2018 fiscal year performance and/or (ii) the
Company’s overall 2018 fiscal year performance, each in order to reward
Management for the Business Unit’s and/or the Company’s financial performance
during fiscal year 2018 and to further align his interest with those of the
shareholders of the Company.

Definitions:

 

•

Provider Solutions Actual Operating Income before bonuses – The Business Unit’s
Operating Income achieved in fiscal 2018, excluding bonuses.

 

•

Enterprise Actual Operating Income before bonuses – The Company’s Operating
Income achieved in fiscal 2018, excluding bonuses.

 

•

Annual Bonus – The annual bonus paid to Management after the Committee
determines the applicable financial measure has been achieved.

 

•

Provider Solutions Incremental Operating Income – Provider Solutions Actual
Operating Income before bonuses less Provider Solutions Target Operating Income.

 

•

Enterprise Incremental Operating Income – Enterprise Actual Operating Income
before bonuses less Enterprise Target Operating Income.

 

•

Provider Solutions Operating Income – The Business Unit’s Operating Income for
the 2018 fiscal year calculated in accordance with generally accepted accounting
principles under ASC 606 and consistent with the Company’s past practice and
presented in the Company’s audited financial statements, provided the following
expenses are excluded from the calculation of Provider Solutions Operating
Income: for acquisitions and divestitures within or directly impacting the
Business Unit, acquisition and divestiture expenses for transactions within the
calendar year and operating income (loss) from acquisitions and divestitures
consummated during the calendar year (the “Excluded Expenses”).  The Committee
has the negative discretion to include the Excluded Expenses in the calculation
of Provider Solutions Operating Income.

 

•

Enterprise Operating Income - The Company’s Operating Income for the 2018 fiscal
year calculated in accordance with generally accepted accounting principles
under ASC 606 and consistent with the Company’s past practice and presented in
the Company’s audited financial statements, provided the following expenses are
excluded from the calculation of Operating Income: acquisition and divestiture
expenses for transactions within the calendar year and operating income (loss)
from acquisitions and divestitures consummated during the calendar year (the
“Excluded Expenses”).  The Committee has the negative discretion to include the
Excluded Expenses in the calculation of Enterprise Operating Income.

 

•

Provider Solutions Target Operating Income – Provider Solutions Operating Income
for the 2018 fiscal year in an amount established by the Committee by resolution
within the first 90 days of the Company’s 2018 fiscal year.

 

--------------------------------------------------------------------------------

 

 

•

Enterprise Target Operating Income – Enterprise Operating Income for the 2018
fiscal year in an amount established by the Committee by resolution within the
first 90 days of the Company’s 2018 fiscal year.

2018 Financial Measure and Plan Principles:

 

1.

The financial measures for 2018 are Provider Solutions and/or Enterprise
Operating Income – Provider Solutions and/or Enterprise Operating Income will be
the financial measure for 2018.

 

2.

The Annual Bonus is funded by Provider Solutions and/or Enterprise Incremental
Operating Income – The Annual Bonus will be earned from an amount of Provider
Solutions and/or Enterprise Incremental Operating Income.

The Plan

Eligibility

Two groups are eligible for participation in the Plan:

 

•

Leadership Team (Vice Presidents and Associate Vice Presidents) – The maximum
Annual Bonus that Company-Level Vice Presidents and Associate Vice Presidents
assigned to the Business Unit shall be eligible to receive under the Plan shall
be an amount equal to 16% of such Vice President or Associate Vice President’s
base salary, with that 16% being comprised as follows:  12.8% from Provider
Solutions Incremental Operating Income and 3.2% from Enterprise Incremental
Income.  Therefore, 80% of each Vice President and Associate Vice President’s
Annual Bonus is based on achieving and exceeding Provider Solutions Target
Operating Income and the other 20% is based on achieving and exceeding
Enterprise Target Operating Income.

 

•

Directors - The maximum Annual Bonus that Company-Level Directors of the
Business Unit shall be eligible to receive under the Plan shall be an amount
equal to 4% of such Director’s base salary, with that 4% being comprised as
follows:  3.2% from WFD Incremental Operating Income and 0.8% from Enterprise
Incremental Income.  Therefore, 80% of each Director’s Annual Bonus is based on
achieving and exceeding WFD Target Operating Income and the other 20% is based
on achieving and exceeding Enterprise Target Operating Income.  For purposes of
clarity, Directors do not include members of the Board of Directors, but are
management-level employees of the Company.

 

•

Employment Requirements – Participants in the Plan who were employed with the
Company through December 31, 2018 shall be eligible to receive bonus payments,
if any, under the Plan regardless of whether such employees are employed on the
date such payments are actually made.  Notwithstanding the foregoing, in the
case of death or disability, the participant’s pro rata share from January 1,
2018 through the date of participant’s death or disability shall be awarded.

 

•

Exclusions – Management with a commission based incentive compensation plan
shall not be eligible to participate in the Plan.  Additionally, Management who
are eligible to participate in any one of the following shall not be eligible to
participate:  (i) the 2018 Executive & Corporate Management Cash Bonus Incentive
Plan, or (ii) the 2018 Workforce Development Cash Bonus Incentive.

 

•

Company-level Vice Presidents, Associate Vice Presidents, and
Directors.  Management includes all individuals who are considered to be
Company-level (i.e., HealthStream enterprise-wide) Vice Presidents, Associate
Vice Presidents, or Directors, as opposed to just vice presidents, associate
vice presidents, and directors at the Business Unit-level.  Given that the
Business Unit is comprised of several companies from different acquisitions, the
working job titles of Management may differ from the Company’s standard
hierarchy and have not been fully standardized.  Therefore, an individual who is
considered a Director at the Company-level may have a different working job
title at the Business Unit level.  A list of Company-level Vice Presidents,
Associate Vice Presidents, and Directors, along with their working job title at
the Business Unit level is attached hereto as Exhibit A.  This list is current
as of March 15, 2018 and may be updated from time to time to reflect changes in
employment (i.e., promotions, resignations, etc.)

 

 

--------------------------------------------------------------------------------

 

Payout

Payouts under the Plan shall be determined as follows:

 

1.

Provider Solutions Incremental Operating Income will be determined by
subtracting the Provider Solutions Target Operating Income from Actual Operating
Income before bonuses.  The Provider Solutions Incremental Operating Income will
then be multiplied by 12.8% for each Company-level Vice President and Associate
Vice President and 3.2% for each Company-level Director.

 

2.

Enterprise Incremental Operating Income will be determined by subtracting the
Enterprise Target Operating Income from Enterprise Actual Operating Income
before bonuses.  The Enterprise Incremental Operating Income will then be
multiplied by 3.2% for each Company-Level Vice President and Associate Vice
President and 0.8% for each Company-level Director.

 

3.

Any such Annual Bonus made to Management pursuant to the Plan shall be payable
at such time as bonuses are paid generally to executive officers of the Company.




 

--------------------------------------------------------------------------------

 

Exhibit A

 

Management entitled to participate in the Plan

(current as of March 15, 2018)

 

Company-Level Vice Presidents:

 

Paul Holbel, CTO

 

Company-Level Associate Vice Presidents:

 

Roger Platt, Verity VP

Vicki Searcy, Verity VP

 

Company-Level Directors:

 

Bruce Durbin

Sr. Director, Quality & Cloud Services

Jennifer Grijalva

Director, Implementations & Upgrades

Lisa Rothmuller

Sr. Director, Client Consulting

Mark Westbrook

Sr. Director, Client Success

Purti Barve

Sr. Development Team Lead

Manshi Nawab

Data Analyst Lead

Brandi Zevenbrgern

Sr. Product Manager

Suzy Deller

AVP, Verity Customer Experience

Mark Karger

Sr. Director, Verity PMO

Sean Harvey

Sr. Manager, Data Services

Joe Deluca

Director, Verity Customer Support

Erik Vedvik

Sr. Director, Data Services

Steve Larsen

Sr. Director, Customer Support

Terry Griffith

AVP, Verity Training & Learning Solutions

Bill Locke

VP, Software Development

David Van Linge

AVP, Software Development

Sarah Moraes

Sr. Director, Verity Marketing

Scott Zoldan

VP, Software Development

Andrew Huber

Sr. Director, Professional Services

Ryan, Clay

Division Controller

Nordstrom, Tawnya

Director of Human Resources

 

 

 

 